DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation of 16/001,760 (PAT 10788409), which is a CON of 15/132,906 (PAT 10018549), which is a CON of 13/945,147 (PAT 9347867).
Information Disclosure Statement
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. 
Drawings
The following objections are as previously put forth in parent application 15/132,906 (and repeated in 16/001,760), the Examiner suggesting the same corrections as found therein.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “104” (fig. 1).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (separate) “first module" and "imaging module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner suggests a drawing similar to fig. 3, except that the imaging module components 110 and 112 be placed adjacent to centrifuge 100 (not a part of the first module), and that a box labeled “imaging module” be added to encompass elements 110 and 112.
The drawings, specifically are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to because:
Fig. 1 lacks a title, and legend;
Fig. 18A has a stray “)” in the title.
Figures 9-20:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  See 37 C.F.R. 1.84(l);  
Figures 9-20:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3); and
Figure 4:  Some word underneath the “arrow” is illegible;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “508” has been used to designate both a “pipette”, as shown in Figure 22 and a “movement direction”, as shown in Figure 22.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following objections are as previously put forth in parent application 15/132,906 (and repeated in 16/001,760), the Examiner suggesting the same corrections as found therein. The Examiner notes that the paragraph numbering has not been updated, and is as previously presented.
The disclosure is objected to because of the following informalities:
Paragraph [0011]:  The term “deliver” should be corrected to read
-- delivery --.
Paragraph [0054]:  The term -- be -- should be inserted prior to the term “suitable.”
Paragraph [0056], line 5:  The second “period” should be deleted.
Paragraph [0056]:  The term “point” should be corrected to read-- points --.
Paragraph [0057]:  Applicant should review this section because many of the terms are not proper nouns.
Paragraph [0087]:  The term “Fibrinogen” should not be capitalized.
Paragraph [00100]:  The equation listed is unintelligible.
Paragraph [00105]:  The term “Contains” should be deleted.
Paragraph [00110]:  The article -- a -- should be inserted prior to the term “non-limiting example.”  
Paragraph [00110]:  Reference to Figure 9 should appear within this paragraph because reference numerals “182” and “184” are found in that figure and not in Figure 16.
Paragraph [00112]:  Figure designation “19A” should be corrected to read -- 18A --.  
Paragraph [00127]:  The second occurrence of the terms “red cell” should be deleted.
Paragraph [00142]:  The equation listed is unintelligible.
Paragraph [00064]:  Celsius requires a degree symbol.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, particularly in paragraph [00108]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 40, 42-46, and 52-54 is/are objected to because of the following informalities:  
As to claim 40 and 42,
 the serial semicolons lack a conjunction following the last semicolon, the Examiner suggests “; and”.
As to claim 52,
 “in the vessel holder in the vessel holder” is redundant.
As to claim 53,
 “centrifuge has window” lacks an article; the Examiner suggests “centrifuge has a window”.
As to claim 54, 
 ”wherein the centrifuge an illumination source” is an incomplete phrase, the Examiner suggesting “wherein the centrifuge includes an illumination source”. 
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Claim(s) 40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: reference patented claim(s) 19 of U.S. Patent No. 10012638; reference patented claim(s) 4 of U.S. Patent No. 10018549; and reference patented claim(s) 4 of U.S. Patent No. 10788409.
 Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons put forth in the table below:
One-Way Double Patenting Analysis Table
17/028,063 (instant)
US 10012638 B2 (reference)
Obviousness Analysis of instant claim over reference claim
(includes select helpful citations to assist in more quickly assessing overlap in scope) 
40
19 (depends from 17, 15, 7)
A method comprising (A “method for processing a blood sample”): 
  collecting a plurality of images of formed blood component and plasma interface positions over time from an accelerated blood sample compaction process (7. “blood component and plasma interface positions”; 15 “wherein compaction curve data is collected by capturing a plurality of images of interface positions of one or more formed blood components in a centrifuge vessel over the time period”); 
  performing image transformation on said plurality of images to transform images with curved interfaces into corrected images with straight line interfaces (19. “image transformation for conversion of a curved interface to a flat interface”); 
  establishing a time-related compaction curve based on interface positions in said corrected images, for at least one formed blood component in said blood sample (15. “wherein compaction curve data is collected by capturing a plurality of images of interface positions of one or more formed blood components in a centrifuge vessel over the time period”).

Examiner notes: Indistinctly recites most limitations, differences being merely nominal nomenclatural differences or grammatical variations not amounting to patentable distinction


One-Way Double Patenting Analysis Table
17/028,063 (instant)
US 10018549 B2 (reference)
Obviousness Analysis of instant claim over reference claim
(includes select helpful citations to assist in more quickly assessing overlap in scope)
40
4 (depends from 2, 1)
A method comprising (1. “A method comprising”): 
  collecting a plurality of images of formed blood component and plasma interface positions over time from an accelerated blood sample compaction process (1. “using an accelerated blood component separation technique using a first compaction force” and “imaging the vessel to determine a position of formed component and plasma boundary”) ; 
  performing image transformation on said plurality of images to transform images with curved interfaces into corrected images with straight line interfaces (4. “image transformation for conversion of a curved liquid interface to a flat interface”); 
  establishing a time-related compaction curve based on interface positions in said corrected images, for at least one formed blood component in said blood sample (1. “determining a time-related compaction curve for at least one formed blood component in said blood sample after accelerated blood component separation based on the first position and the second position“).

Examiner notes: Indistinctly recites most limitations, differences being merely nominal nomenclatural differences or grammatical variations not amounting to patentable distinction


One-Way Double Patenting Analysis Table
17/028,063 (instant)
US 10788409 B2 (reference)
Obviousness Analysis of instant claim over reference claim
(includes select helpful citations to assist in more quickly assessing overlap in scope)
40
4 (depends on 2, 1)
A method comprising (1. “A method comprising”): 
  collecting a plurality of images of formed blood component and plasma interface positions over time from an accelerated blood sample compaction process (1. “compaction” and “accelerated blood” and “imaging the vessel to determine a first position of formed component and plasma boundary in the vessel” and “imaging the vessel to determine a second position of formed component and plasma boundary in the vessel after the second time period”); 
  performing image transformation on said plurality of images to transform images with curved interfaces into corrected images with straight line interfaces (4. “image transformation for conversion of a curved liquid interface to a flat interface”); 
  establishing a time-related compaction curve based on interface positions in said corrected images, for at least one formed blood component in said blood sample (1. determining a time-related compaction curve for at least one formed blood component in said blood sample”).

Examiner notes: Indistinctly recites most limitations, differences being merely nominal nomenclatural differences or grammatical variations not amounting to patentable distinction

The Double Patenting Rejections will not be held in abeyance. See MPEP § 804 & 714.02.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant previously* cited Wardlaw (US 6204066 B1; hereafter “Wardlaw”) with newly cited** Wardlaw (US 5889584 A; hereafter “Wardlaw584”) in view of previously* cited Lalpuria et al (US 20130203107 A1; hereafter “Lalpuria”) with newly cited Carter et al (US 20050051466 A1; hereafter “Carter”).
*all “previously” cited were in parent application(s)
**Wardlaw584 is referenced to by Wardlaw for further details not explicit therein

Regarding independent claim 40,
 Wardlaw teaches a method (Title “Rapid Method For Determining The Erythrocyte Sedimentation Rate In A Sample Of Anticoagulated Whole Blood”) comprising:
collecting a plurality of images (recordings by instrument is at once envisaged as including images) of formed blood component and plasma interface positions over time from an accelerated blood sample compaction process (Abstract “The position of the erythrocyte/plasma interface in the blood sample is determined at known time intervals during centrifugation of the blood sample”; see, col. 3, ll. 62-67 “repetitively measures the position of the P/E interface 5 in relation to the closure 3, such as the QBC-STAR instrument sold by Becton Dickinson and Company. Such an instrument is described in U.S. Pat. No. 5,889,584, granted Mar. 30, 1999”; Examiner notes that an ordinary artisan would at once envisaged that the imaging is implicitly taught by reference thereto, additional details and obviousness analysis follows);
performing image transformation (implicitly suggested; additional obviousness analysis further provided) on said plurality of images to transform images with curved interfaces (sample in a curved surface container and furthermore,  into corrected images with straight line interfaces (see, col. 3, ll. 62-67 "QBC-START instrument” which gives measurement of interfaces, the Examiner noting that implicitly the instrument would provide an interface determination with a straight line value, whereas the sample would have a meniscus presented to the instrument); and
establishing a time-related compaction curve based on interface positions in said corrected images, for at least one formed blood component in said blood sample (col. 2, ll. 28-37 “the compaction of the red blood cell layer, over time, can be plotted as a curve”; col. 1, ll. 5-15 “successive erythrocyte layer/plasma interface
 position readings taken at known time intervals during
 centrifugation of the blood sample in the tube”).
With further regard to the claimed collecting a plurality of images, Wardlaw does not explicitly so state “images” and instead refers to recordings by a QBC-STAR instrument as described in Wardlaw584 (USPN 5889584, col. 3, ll. 62-67). Wardlaw584 teaches collecting a plurality of images of formed blood component and plasma interface positions over time from an accelerated blood sample compaction process (Title “ASSEMBLY FOR RAPID MEASUREMENT OF CELL LAYERS”; Abstract “blood contained in a transparent tube is centrifuged” and “The various component layers may be periodically
 measured during the centrifugation step by a linear image
 dissector”; col. 4, line 65 through col. 5, line 20 “When an anticoagulated sample of whole blood is centrifuged
 the various cell/cell and cell/plasma interfaces will
 gravitate through the blood sample” col. 6 line 49 through col. 7 line 15 “linear image dissector 36, which
 is preferably a charge-coupled device (CCD)”.
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Wardlaw teaches collecting a plurality of images, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commercial product QBC-Start instrument (described at least by Wardlaw584) having imaging via linear image dissector with Wardlaw for the same motivation and combination proposed by Wardlaw and the Examiner further noting that commercial products are easily obtainable and/or are well-documented &/or well-understood and therefore provide reductions in cost and/or providing ease of use. Furthermore, recording with an imager provides useful records for further analysis and/or verifications/corrections. 
With further regards to the claimed performing of image transformation, in the same/related field of endeavor and/or solving a similar problem:
Lalpuria et al (as an aside, second inventor is also Wardlaw) explicitly teaches that interfaces are rarely perfectly straight and further teaches a method comprising image transformation technology facilitate clearly defining a fluid interface (bold for emphasis: [0036] “Biologic fluid samples disposed within an analysis chamber rarely have perfectly straight or curved sample-air interfaces 56. It is much more typical for a sample 52 to have a sample-air interface with an irregular, non-uniform geometry. A variety of techniques can be used to locate the sample-air interfaces within the chambers, and the present invention is not limited to any particular technique”; [0037]-[0039] additional algorithm details for image processing operations for interfaces and location of constituents).
Carter likewise teaches a method comprising image transformation technology for boundary positions and further provides evidence that image transformation techniques are industrial standard techniques (bold for emphasis: [0147] “Image-processing algorithms examine and quantify the image data in both the spatial and frequency domains. Image-processing methods include the following industry standard techniques: 2D-convolutions, 2D-transforms, histograms, thresholding, edge/line detection, segmentation, mensuration, morphological filters, spatial filters, frequency domain filters, nonlinear filters, adaptive filters, bayesian filters, graphics and color image processing algorithms. Operation of an image-processing algorithm on the formatted image data generates numerical measurement data 943, which is used to populate data fields of derived image objects. Therefore, at least one image data object is created every time new image data is received by the image data acquisition algorithms.”; Title “Monitoring And Control System For Blood Processing”; Abstract "optical methods, devices and device components for measuring two-dimensional distributions of transmitted light intensities, scattered light intensities or both from a separation chamber of a density centrifugal”; [0013] “Monitoring systems of the present invention are capable of monitoring the position of boundary layers between optically differentiable components”; [0018] “plasma”).
In view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Wardlaw teaches performing image transformation on the plurality of image recordings (QBC-STAR optical imaging) to transform images (recordings of interfaces) with curved interfaces (inherent/implicit that the recorded images include capture of curved interfaces), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so transform expected curvatures & deviations from straight (Lalpuria, interface rarely perfectly straight) with image transformation techniques—including use of well understood industrial standard techniques (Carter, industry standard image processing techniques)—thereby explicitly further including image transformation for conversion of a curved liquid interface to a flat interface, because the modification would facilitate clearly defining an interface and therefore improving precision and/or accuracy of interface determinations and therefore likewise of the compaction curve therefrom. Furthermore, creating transformed image data from recorded imaged data provides the processed data in easier to interpret format for faster further (re-)analysis thereof/therefrom including that such processed (transformed) data can be provided to others interested in the data and decrease redundant recalculations thereby.

Claim(s) 42, 52, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant previously cited Wardlaw with newly cited Wardlaw584 in view of newly cited Garty et al (US 20080181473 A1; hereafter “Garty”).

Regarding independent claim 42,
 Wardlaw teaches a method (Title “Rapid Method For Determining The Erythrocyte Sedimentation Rate In A Sample Of Anticoagulated Whole Blood”) comprising:
providing a programmable processor-controlled system (col. 3, line 62 through column 4, line 10 “instrument will include a computer that should preferably be programmed”; col. 7, ll. 22-40 “performing the method will be operated by a computer processor”);
transferring (filling; no explicit connection to computer for transferring) at least a portion of a blood sample from a blood sample location (origin of blood sample) into a centrifugation vessel (tube 1) (col. 3, ll. 35- 61 “filling the tube 1 with about seventy μl of whole blood 2”);
transferring (no explicit connection to computer for transferring) said centrifugation vessel (tube 1) from a first position (initial position) to a centrifuge with a second addressable position (col. 3, line 62 through col. 4, line 10 “QBC-STAR instrument” and “The tube 1 is preferably centrifuged”);
centrifuging the blood sample in the vessel for a period of time (col. 3, line 62 through col. 4, line 22 “elapsed centrifugation time”; see also fig. 3; col. 1, ll. 5-15 “interface
 position readings taken at known time intervals during
 centrifugation of the blood sample in the tube”);
collecting a plurality of images (recordings by instrument is at once envisaged as including images) of formed blood component and plasma interface positions over time (Abstract “The position of the erythrocyte/plasma interface in the blood sample is determined at known time intervals during centrifugation of the blood sample”; see, col. 3, ll. 62-67 “repetitively measures the position of the P/E interface 5 in relation to the closure 3, such as the QBC-STAR instrument sold by Becton Dickinson and Company. Such an instrument is described in U.S. Pat. No. 5,889,584, granted Mar. 30, 1999”; Examiner notes that an ordinary artisan would at once envisaged that the imaging is implicitly taught by reference thereto, additional details and obviousness analysis follows);
establishing a time-related compaction curve based on interface positions in said corrected images, for at least one formed blood component in said blood sample after centrifuging has begun    (col. 2, ll. 28-37 “the compaction of the red blood cell layer, over time, can be plotted as a curve”; col. 1, ll. 5-15 “successive erythrocyte layer/plasma interface
 position readings taken at known time intervals during
 centrifugation of the blood sample in the tube”).
With further regard to the claimed collecting a plurality of images, Wardlaw does not explicitly so state “images” and instead refers to recordings by a QBC-STAR instrument as described in Wardlaw584 (USPN 5889584, col. 3, ll. 62-67). Wardlaw584 teaches collecting a plurality of images of formed blood component and plasma interface positions over time from an accelerated blood sample compaction process (Title “ASSEMBLY FOR RAPID MEASUREMENT OF CELL LAYERS”; Abstract “blood contained in a transparent tube is centrifuged” and “The various component layers may be periodically
 measured during the centrifugation step by a linear image
 dissector”; col. 4, line 65 through col. 5, line 20 “When an anticoagulated sample of whole blood is centrifuged
 the various cell/cell and cell/plasma interfaces will
 gravitate through the blood sample” col. 6 line 49 through col. 7 line 15 “linear image dissector 36, which
 is preferably a charge-coupled device (CCD)”.
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Wardlaw teaches collecting a plurality of images, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commercial product QBC-Start instrument (described at least by Wardlaw584) having imaging via linear image dissector with Wardlaw for the same motivation and combination proposed by Wardlaw and the Examiner further noting that commercial products are easily obtainable and/or are well-documented &/or well-understood and therefore provide reductions in cost and/or providing ease of use. Furthermore, recording with an imager provides useful records for further analysis and/or verifications/corrections. 
Wardlaw does not teach items: 1) using a programmable processor-controlled system to transfer at least a portion of a blood sample from a blood sample location into a centrifugation vessel; and using a sample handling system under programmable processor control to transfer said vessel from a first addressable position to a centrifuge with a second addressable position.
However:
It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), see MPEP 2144.04(III). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to provide and utilize an automated handling system to move items—including sample vessels—from one addressable location to another.
Furthermore, and as factually supporting evidence for the above assertion, Garty teaches using a programmable processor-controlled system to transfer at least a portion of a blood sample from a blood sample location into a centrifugation vessel and using a sample handling system under programmable processor control to transfer said vessel from a first addressable position to a centrifuge with a second addressable position (Abstract “transporting a plurality of samples to a biodosimetry system; inputting the samples into the biodosimetry system; centrifuging the plurality of samples”; [0006] “ samples can include, for example, but not limited to, blood lymphocytes and/or reticulocytes from a finger or heel stick” and “purpose-built liquid-handling robotics and advanced high-speed automated image acquisition”; [0039] “Systems and methods for robotic transport” and “can transport the receptacle between an input module and the centrifuge”, “transport the receptacle between the centrifuge and a sample harvest location”, and “transfer at least one portion of each of the plurality of biological samples from each of the plurality of capillary vessels to a corresponding well in the array”; [0040] additional robotic device details; [0041] “robotic device for transferring the multi-well plate between the multi-well plate and a liquid handling system” and “transferring the multi-well plate between the liquid handling system and an incubator” and “a processor and wherein the processor can be further adapted to perform motion planning”; [0042] can be single robotic device; [0140] “liquid-handling robotics and advanced high-speed automated image acquisition can be used to increase throughput”; [0141] “pre-programmed options in timing, liquid handling, and image analysis”).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Wardlaw’s transferring, liquid handling, and imaging—as supported by Garty’s automation—thereby providing the expected benefit of increased throughput, reducing labor costs, and/or decreasing human error.
Therefore Wardlaw as so modified suggests using a programmable processor-controlled system (Wardlaw’s computer modified as suggested by Garty for automation) to transfer at least a portion of a blood sample from a blood sample location into a centrifugation vessel (Wardlaw’s centrifugation tube); and using a sample handling system (as modified to be the automated/robotic handling system suggested by Garty) under programmable processor control (Wardlaw’s computer modified as suggested by Garty for automation) to transfer said vessel (Wardlaw’s centrifugation tube) from a first addressable position (as modified to be first position addressable by the automated/robotic system suggested by Garty) to a centrifuge (Wardlaw’s centrifuge) with a second addressable position (as modified to be a second position addressable by automated/robotic system as suggested by Garty).


Regarding independent claim 52,
 Wardlaw teaches a system (instrumentation comprising centrifuge) (Title “Rapid Method For Determining The Erythrocyte Sedimentation Rate In A Sample Of Anticoagulated Whole Blood”; Abstract “The position of the erythrocyte/plasma interface in the blood sample is determined at known time intervals during centrifugation of the blood sample”; see, col. 3, ll. 62-67 repetitively measures the position of the P/E interface 5 in relation to the closure 3, such as the QBC-STAR instrument sold by Becton Dickinson and Company. Such an instrument is described in U.S. Pat. No. 5,889,584, granted Mar. 30, 1999”; Examiner notes that an ordinary artisan would at once envisaged that system details as put forth in Wardlaw584 are implicitly taught by reference thereto, additional obviousness analysis follows) comprising:
a centrifuge (commercial centrifuge, exemplified as Wardlaw584’s QBC-START instrument) having a centrifuge vessel holder (holder of centrifuge for holding centrifugation tube) configured to allow for detection of blood component interface position in the vessel holder in the vessel holder (holder of centrifuge for holding centrifugation tube) during centrifugation (see, col. 3, ll. 62-67 "QBC-START instrument” which gives measurement of interfaces, col. 2, ll. 28-37 “the compaction of the red blood cell layer, over time, can be plotted as a curve”; col. 1, ll. 5-15 “successive erythrocyte layer/plasma interface
 position readings taken at known time intervals during
 centrifugation of the blood sample in the tube”; Abstract subjecting the blood sample and the tube to centrifugation.);
a (manual) sample handling system (silent to automation for sample handling transportation) for transporting a blood sample from a first location (location tube is filled) to a location on the centrifuge (commercial centrifuge); and
a processor programmed to record interface position during a least a portion of centrifugation (col. 3, line 62 through column 4, line 10 “instrument will include a computer that should preferably be programmed”; col. 7, ll. 22-40 “performing the method will be operated by a computer processor which will use the sensed data from 30
 the centrifuged blood sample and perform the necessary
 calculations to derive the ESR readings”; col. 5 ll. 66 through col. 6 ll. 25 “For clarity 's sake,
 the data is shown in thirty second intervals, while, in
 actuality, the data was recorded in five second intervals. The
 sets of data were collected as the samples were centrifuged”).
With further regards to Wardlaw’s referencing to Wardlaw584, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Wardlaw is implicitly teaching the use of Wardlaw584’s system having a commercially available product, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wardlaw584’s system having the commercial product QBC-Start instrument with Wardlaw for the same motivation and combination proposed by Wardlaw and the Examiner further noting that commercial products are easily obtainable and/or are well-documented &/or well-understood and therefore provide reductions in cost and/or providing ease of use. Furthermore, said instrumentation is advantageous for programmed processor controlled centrifugation with recording of images and analysis thereof.
Wardlaw does not explicitly teach a (automatic) sample handling system for transporting a blood sample from a first location to a location on the centrifuge.
However:
It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), see MPEP 2144.04(III). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to provide and utilize an automated handling system to move items—including sample vessels—from one addressable location to another.
Furthermore, and as factually supporting evidence for the above assertion, Garty teaches system and associated method of using a programmable processor-controlled system to transfer at least a portion of a blood sample from a blood sample location into a centrifugation vessel and using a sample handling system under programmable processor control to transfer said vessel from a first addressable position to a centrifuge with a second addressable position (Abstract “transporting a plurality of samples to a biodosimetry system; inputting the samples into the biodosimetry system; centrifuging the plurality of samples”; [0006] “ samples can include, for example, but not limited to, blood lymphocytes and/or reticulocytes from a finger or heel stick” and “purpose-built liquid-handling robotics and advanced high-speed automated image acquisition”; [0039] “Systems and methods for robotic transport” and “can transport the receptacle between an input module and the centrifuge”, “transport the receptacle between the centrifuge and a sample harvest location”, and “transfer at least one portion of each of the plurality of biological samples from each of the plurality of capillary vessels to a corresponding well in the array”; [0040] additional robotic device details; [0041] “robotic device for transferring the multi-well plate between the multi-well plate and a liquid handling system” and “transferring the multi-well plate between the liquid handling system and an incubator” and “a processor and wherein the processor can be further adapted to perform motion planning”; [0042] can be single robotic device; [0140] “liquid-handling robotics and advanced high-speed automated image acquisition can be used to increase throughput”; [0141] “pre-programmed options in timing, liquid handling, and image analysis”).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Wardlaw’s transferring, liquid handling, and imaging—as supported by Garty’s automation—thereby providing the expected benefit of increased throughput, reducing labor costs, and/or decreasing human error.
Therefore Wardlaw as so modified suggests a sample handling system (as modified to be the automated/robotic handling system suggested by Garty) for transporting a blood sample from a first location (as modified to be first position addressable by the automated/robotic system suggested by Garty) to a location (as modified to be a second position addressable by automated/robotic system as suggested by Garty) on the centrifuge (Wardlaw’s centrifuge). 

Regarding claim 54, which depends on claim 52,
 Wardlaw teaches wherein the centrifuge comprises an illumination source to allow for detection of blood component interface position in the sample (see, col. 3, ll. 62-67 “repetitively measures the position of the P/E interface 5 in relation to the closure 3, such as the QBC-STAR instrument sold by Becton Dickinson and Company. Such an instrument is described in U.S. Pat. No. 5,889,584, granted Mar. 30, 1999”; Examiner notes that an ordinary artisan would at once envisaged that illuminated imaging is implicitly taught by reference thereto, additional details and obviousness analysis follows).
	Wardlaw does not explicitly state wherein the centrifuge comprises an illumination source to allow for detection of blood component interface position in the sample and instead refers to QBC-STAR instrument as described in Wardlaw584 (USPN 5889584, col. 3, ll. 62-67). 
Wardlaw584 teaches wherein the centrifuge comprises an illumination source to allow for detection of blood component interface position in the sample (Abstract “flashes of light which are directed toward the blood sample tube as the latter is being centrifuged”).
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Wardlaw is implicitly teaching the use of Wardlaw584’s system having a commercially available product with illumination, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wardlaw584’s system having the commercial product QBC-Start instrument with Wardlaw for the same motivation and combination proposed by Wardlaw and the Examiner further noting that commercial products are easily obtainable and/or are well-documented &/or well-understood and therefore provide reductions in cost and/or providing ease of use. Furthermore, said instrumentation is advantageous for programmed processor controlled centrifugation with recording of images and analysis thereof, including illumination for increased signal-to-noise having the expected benefit of providing the light necessary for useful optical measurements in otherwise poor lighting conditions.

Claim(s) 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant previously cited Wardlaw with newly cited Wardlaw584 in view of newly cited Garty and in further view of newly cited factual evidence Gibbons et al (US 20120309636 A1; hereafter “Gibbons”).
Regarding claim 43 through claim 46, where each claim depends on claim 42,
 Wardlaw is silent to: (claim 43) wherein the centrifuge has a rotor with a diameter of about 15 cm or less; (claim 44) wherein the centrifuge has a rotor with a diameter of about 10 cm or less; (claim 45) wherein the centrifuge has a rotor when in motion circumscribes an area with a longest dimension of about 15 cm or less; and (claim 46) wherein the centrifuge has a rotor when in motion circumscribes an area with a longest dimension of about 10 cm or less.
However:
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, merely making a centrifuge rotor shorter or longer is within ordinary skill in the art.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, only routine skill in the art is required to find the workable range for a centrifuge rotor arm.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case, only ordinary skill in the art is required to optimize the centrifuge rotor arm length, thereby effecting the centrifuge size, and the Examiner notes that smaller is advantageous for compactness, longer increases the circumference and therefore sample size holding space, and it is well known that relative centrifugal force is proportional to the radius.
The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a rotor arm length smaller is a common sense enhancement that is desirable for making the centrifuge smaller, and, conversely, making a rotor arm longer is common sense for increasing force and/or for increasing the circumferential size for fitting samples. See MPEP 2144(II).
Furthermore, the Examiner takes Official Notice that the claimed dimensions are conforming to well-established standards (factual evidence follows).
Factually supporting the above assertion, Gibbons teaches (bold for emphasis: [0276] “to minimize centrifugation time (without generating too much mechanical stress during centrifugation) according to published standards (DIN 58933-1; for the U.S. the CLSI standard H07-A3 "Procedure for Determining Packed Cell Volume by the Microhematocrit Method"; Approved Standard--Third Edition) convenient dimensions for the rotor are in the range of about 5-10 cm spinning at about 10-20 thousand rpm giving a time to pack the red cells of about 5 min”; the Examiner further emphasizes that said published standards precede the filing date of both Gibbons and the instant invention).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of Wardlaw’s centrifuge rotor to each of the claimed: (pertinent to claim 43) 15 cm or less; (pertinent to claim 44) 10 cm or less; (pertinent to claim 45) longest dimension of about 15 cm or less; and (pertinent claim 46) longest dimension of about 10 cm or less. Advantageously, these dimensions are well known—including by published standards—to be convenient, and therefore provide standardization for analysis and/or for sharing data and/or for ease of repeatability by other scientists. Additionally, the dimensions are commonsensically compact, thereby reducing size, while providing sufficient length useful for providing the necessary centrifugal force without excessive angular speeds.

Claim(s) 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant previously cited Wardlaw with newly cited Wardlaw584 in view of newly cited Garty and in further view of newly cited Carter.
Regarding claim 53, which depends on claim 52,
 Wardlaw is silent to wherein the centrifuge has window to allow for visual observation of a centrifuge vessel holder during centrifugation.
Carter teaches wherein the centrifuge has a window to allow for visual observation of a centrifuge vessel holder during centrifugation (Title “Monitoring And Control System For Blood Processing”; [0018] “Reference to an interface region in the present invention refers to an area of the separation chamber wherein two or more separated phases are viewable. Exemplary interface regions refer to a region of the separation chamber having one or more windows for transmitting light through the separated blood components, such as an optical cell”; [0021] “Alternatively, light collection element and detector are positioned such that one or more extraction port is periodically rotated into the observation region as the centrifuge rotates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carter’s window for the expected purpose of allowing light transmission useful for enabling optical measurements and/or user visual observation for verifications and/or for analysis, while still providing a closed space and thereby maintaining a space isolated from detrimental external affects. 
Furthermore, the Examiner further takes Official Notice that observation windows are conventional components in analytical equipment—including centrifuges—and only ordinary skill is required to provide such windows therein for the well-known purposes thereof including the aforementioned expected advantages. The Examiner yet further asserts that Wardlaw’s tube must be optically visualized for the purpose of collecting the desired optical information from the tube contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856